NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
   

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted April 22, 2019* 
                                 Decided April 29, 2019 
                                              
                                          Before 
 
                           DIANE P. WOOD, Chief Judge 
                            
                           WILLIAM J. BAUER, Circuit Judge 
                            
                           DIANE S. SYKES, Circuit Judge 
 
No. 18‐3221 
 
JERRY DILLON,                                   Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Northern District of Illinois, 
                                                Eastern Division. 
                                                 
      v.                                        No. 17 C 9165 
                                                 
VILLAGE OF FLOSSMOOR, et al.,                   Sara L. Ellis, 
      Defendants‐Appellees.                     Judge. 
 
                                       O R D E R 

       Jerry Dillon sued the Village of Flossmoor, village officials, and a grocery store 
chain, alleging that they conspired to frustrate his sale of land and swindle it away from 
him for their own gain. The district court dismissed his complaint because he was not 
the real party in interest to any claim concerning the property. We affirm the judgment.   



                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐3221                                                                              Page  2 
 
        We take the facts from the complaint and its attachments, in addition to 
documents that are critical to the complaint and referred to in it and information subject 
to proper judicial notice, and view them in the light most favorable to Dillon. See FED. R. 
CIV. P. 10(c); Geinosky v. City of Chicago, 675 F.3d 743, 745 n.1 (7th Cir. 2012). In 2002 an 
Illinois corporation named D & M Enterprises of Illinois, Ltd. purchased a plot of land 
in Flossmoor for Dillon’s dental practice. Ten years later, the Illinois secretary of state 
involuntarily dissolved D & M Enterprises; the land apparently reverted to D & M’s 
parent corporation, Dillon Dental Services, Ltd.,1  which, in turn, was wholly owned by 
plaintiff‐appellant Dillon. Dillon listed the lot for sale in 2013 and, after about a year, a 
developer approached him feigning interest in purchasing it. According to Dillon, the 
developer secured unspecified information about the lot and then shared it with an 
“alliance”—his development company, the Village of Flossmoor and a grocery store 
chain—which later used the information so that the village could acquire the tax‐
delinquent property through a Cook County “scavenger sale.” In the meantime, Dillon 
adds, village officials discouraged interested parties from purchasing the lot from 
Dillon, suggesting that potential buyers wait and buy it from the village.   

       Dillon, pro se, sued the developer, the developer’s company, the grocery store 
chain, the village, and several village officials. He claimed that they breached the 
“public trust,” tortiously interfered with his contractual relations, committed 
racketeering, 18 U.S.C. § 1962, and violated his civil rights, 42 U.S.C. § 1981. The 
defendants moved to dismiss, arguing that Dillon did not own the property and thus 
was not a real party in interest who could bring suit. In response, Dillon (now with 
counsel) simultaneously asserted that he was pursuing a “derivative” suit as a majority 
shareholder of D & M Enterprises and that he became the lot’s sole owner upon 
D & M’s dissolution (even though D & M had two shareholders).   

     The district judge then ordered briefing addressing whether Dillon was 
impermissibly asserting the rights of a third party.2  Responding to the court’s order, 

                                                 
            1  Dillon referred to “Dillon Dental Services, LLC,” but as the defendants and the 

district court observe, only “Dillon Dental Services, Ltd.” is registered with the Illinois 
Secretary of State, so we too presume this was merely a typographical error.   
            2  The district court discussed this question by referencing the doctrine of 

“prudential standing”; however, we have clarified that “whether a shareholder has the 
ability to assert a corporation’s rights is a matter determined under the substance of 
corporate and agency law rather than federal jurisdiction.” Knopick v. Jayco, Inc., 
895 F.3d 525, 529 (7th Cir. 2018) (citing Lexmark Intʹl, Inc. v. Static Control Components, 
No. 18‐3221                                                                       Page  3 
 
Dillon once more presented new allegations. This time, he reported that D & M was a 
subsidiary of Dillon Dental Services, of which Dillon was the sole shareholder and to 
which the property reverted during D & M’s winding down. Citing Federal Rule of 
Civil Procedure 17(a), the judge dismissed Dillon’s complaint. She explained that 
“Dillon [did] not claim that he as an individual ever owned the [p]roperty,” and that 
Dillon cannot sue as an individual to enforce the rights of either D & M Enterprises or 
Dillon Dental Services.   

        On appeal, Dillon (again pro se) acknowledges that his pleadings “provide[d] 
conflicting allegations.” Nevertheless, he argues that he is the real party in interest 
because he is the rightful owner of the lot. How he believes he came to own the lot that 
belonged to D & M Enterprises, though, is unclear: Dillon asserts, inconsistently, both 
that (1) when the corporation dissolved, the property passed to him as the majority 
shareholder and (2) it passed to his other company, Dillon Dental Services.   

        Regardless of whether the “power to dismiss this case on prudential standing 
grounds … survives Lexmark,” Knopick, 895 F.3d at 530, the district court was right to 
dismiss Dillon’s case because he is not the real party in interest. See FED. R. CIV. P. 17(a). 
If Dillon Dental Services is the property’s rightful owner, “a natural person [normally] 
is not the real party in interest for bringing a suit based on a corporation’s rights, even 
when the person is the sole owner of the corporation.” Knopick, 895 F.3d at 529 (citing 
Domino’s Pizza, Inc. v. McDonald, 546 U.S. 470, 477 (2006)). Though Dillon asserts that he 
suffered a unique personal injury of his own, he does not say what that injury is, and 
we see none. We will not consider his conclusory allegation. See Williams v. Dieball, 724 
F.3d 957, 961 (7th Cir. 2013). And because Dillon alleged in the district court that Dillon 
Dental Services owns the property, we cannot allow him to argue on appeal that he is 
the owner. See Chapman v. Yellow Cab Coop., 875 F.3d 846, 849 (7th Cir. 2017).   

      Dillon suggests that, if we cannot conclude that he owns the land personally, we 
should construe his case as a shareholder derivative suit on behalf of the dissolved 
corporation, D & M Enterprises.3  But even setting aside this proposal’s other flaws, 

                                                 
Inc., 572 U.S. 118, 127 (2014)); see also United States v. Funds in the Amount of $239,400, 
795 F.3d 639, 645 (7th Cir. 2015) (“[L]abels like ‘prudential standing’ and ‘statutory 
standing’ are misleading and should be avoided.”). 
            3  Because D & M is dissolved, we note that our analysis would not change if 

Dillon instead argued that he brought this suit as a shareholder of Dillon Dental 
Services. 
No. 18‐3221                                                                              Page  4 
 
Dillon admits that he, as a shareholder, never demanded that the corporation’s directors 
pursue this action, and his argument that this “formality” should be set aside as futile is 
meritless. He argues that a demand would have been futile because he maintained 
“decision‐making powers” over D & M. But that serves only to demonstrate that his suit 
is not “derivative” at all; with Dillon in control, nothing stopped D & M from suing to 
protect its own rights. In any case, in Illinois, a demand is excused only if, “under the 
particularized facts alleged, a reasonable doubt is created that: (1) the directors are 
disinterested and independent [or] (2) the challenged transaction was otherwise the 
product of a valid exercise of business judgment.” Westmoreland Cty. Employee Ret. Sys. 
v. Parkinson, 727 F.3d 719, 725 (7th Cir. 2013) (quoting Aronson v. Lewis, 473 A.2d 805, 
814 (Del. 1984)); see also In re Abbott Labs. Derivative Shareholders Litig., 325 F.3d 795, 803 
(7th Cir. 2003)). Dillon does not allege that either condition is present here.   

        Lastly, Dillon argues that the district court erred in denying him additional time 
to substitute the real party in interest. See FED R. CIV. P. 17(a)(3). But he maintains that 
he is the real party in interest, and he has never said what entity he would like to 
substitute as plaintiff. Moreover, Dillon first raised Rule 17(a)(3) in his response to the 
defendants’ motion to dismiss—five months before the court dismissed the case. 
Although he claims to control Dillon Dental Services and D & M Enterprises (before its 
dissolution), neither corporation ever sought to participate in this litigation. The court 
did not abuse its discretion. See Jones v. Las Vegas Metro. Police Depʹt, 873 F.3d 1123, 1128 
(9th Cir. 2017) (reviewing for abuse of discretion); Stichting Ter Behartiging Van de 
Belangen Van Oudaandeelhouders In Het Kapitaal Van Saybolt Intʹl B.V. v. Schreiber, 407 F.3d 
34, 43–44 (2d Cir. 2005) (same). 

                                                                                   AFFIRMED